DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
Claim 22 has been amended. No claims have been newly added or newly canceled.
 
Claims 22-24 and 38-42 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/449448, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Application 61/449448 fails to provide support for a dosage of 0.2 mg/kg to about 12 mg/kg (or the previously claimed dosage of 0.01 ml/kg to 1 ml/kg) or wherein the infarct volume is reduced by about 70% to about 90%. 
Since there appears to be support for the claims in PCT/US12/27307, the claims have been examined with the filing date of March 1, 2012.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-25, 38, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keipert et al (US 2005/0049359-previously cited) in view of Unger et al (US 6,443,898-previously cited) and Johnson et al (Artificial Cells, Blood Substitutes, and Biotechnology, 2009-previously cited).
Amended claim 22 is drawn to a method of reducing the infarct volume in a tissue of a human subject undergoing ischemia resulting from an ischemic event, comprising injecting intravenously at a time ranging from immediately after the start of the ischemic event to a time ranging from 1 hour after the onset symptoms to 24 hours after the onset of symptoms, a perfluorocarbon emulsion comprising about 1% to about 5% w/v of dodecafluoropentane at a dosage of about 0.2 mg/kg to about 12 mg/kg of the subject, wherein the infarct volume is reduced by about 70% to about 90%.
The new dosage limitations have been arrived at by taking the disclosure at paragraph 78 of the published specification which states “0.1 to about 0.6 cc per kg body weight with 2% w/vol DDFPe” and converting the units with the following calculations: 0.01 mL/kg x 2g/100mL=0.2 mg/kg and 0.6mL/kg x 2g/100mL= 12 mg/kg (see Applicants response bottom of page 5).
Regarding claim 22, Keipert discloses a method for reducing the infarct volume in a tissue of a mammalian subject undergoing ischemia resulting from an ischemic event (page 2 para 11, page 3 para 29). In the case of complete vessel occlusion, the small perfluorocarbon particles are still capable of perfusing through any partially patent collateral vessels to minimize the size of the hypoxic zone, the method comprising administering an effective amount of a composition comprising a perfluorocarbon emulsion (page 2 para 11). The perfluorocarbon has a boiling point below about 100 °C as compounds having the general formula CnF2n+1 -Cn’F2n’+1 where n and n’ are the same or different and are from about 1-10 and so long as the compound or mixture containing the compound is a liquid at room temperature (page 5 para 44) (CSF12 also known as dodecafluoropentane or perfluoropentane has a boiling point below 100 °C and is liquid at room temperature). The infarct size is taught to be reduced (page 3 para 29) without resolving the ischemic event (page 3 para 28). While Keipert do not specifically teach that humans are the treated mammalian subjects of their methods, Keipert do suggest that human subjects are to be included by mentioning the tolerance of humans to synthetic oxygen carriers (page 1 para 7) and that they include embodiments with oxygen carriers derived from humans (page 3 para 23, para 28), thus rendering human subjects obvious.
Keipert discloses that the composition comprising the perfluorocarbon emulsion is administered in a time ranging from immediately after the start of the ischemic event (as soon as detected or suspected-including after onset of symptoms) to about 24 hours after the onset of symptoms (pages 7-8, para 67-68). Keipert also discloses that the composition is administered at more than one time point (page 2 para 20). Keipert discloses that preferably about 0.50 to 1 ml/kg of a perfluorocarbon emulsion is administered by injection or infusion during the first hour of therapy and then during the next day to 7 days, additional volumes (e.g. about 2 ml/kg to about 10 ml/kg) of a perfluorocarbon emulsion can be administered depending on the additional surgical or nonsurgical treatment given, as determined by the treating physician (page 8 para 68). That is as long as the physician determines or suspects that hypoxia or ischemia is resulting from a solid occlusion of a blood vessel, administration of the synthetic oxygen carrier is continued until the physician has determined that the vessel is no longer occluded (page 8 para 68). The fluorocarbons may be present in the emulsion in any useful concentration and those as low as 5% w/v are contemplated (interpreted as about 5% w/v) (page 5 para 40-41). Administration over a sustained period of time is also contemplated (page 4 para 32).
Keipert disclose that when used intravenously, the volume of administered emulsion may vary based on clinical parameters. When the invention comprises treatment of a condition involving the chronic or long term administration of an oxygen carrier, the individual doses may be much smaller and may be delivered in a relatively dilute form in a continuous infusion (page 7 para 63). Acute treatment involves intravenous administration during the first 5 minutes to hour of therapy and may continue for about 24 hours (page 7 para 68).
Keipert teaches that the perfluorocarbon is preferred (page 4 para 40) and that other fluorocarbons not listed but having properties described that would lend themselves to use in vivo in accordance with the reference invention are further contemplated (page 5 para 44).
Keipert et al does not specifically include using DDFPe as the type of perfluorocarbon to be used.
Unger et al teach therapeutic delivery systems comprising a gaseous precursor-filled microspheres comprising a therapeutic (abstract). The microspheres may be used for targeted therapeutic delivery in vivo (column 7 lines 35-36). Perfluoropentane (also known as DDFPe or dodecafluoropentane and which has a boiling point of less than 37°C) is suggested as a liquid perfluorocarbon precursor to be used wherein upon rewarming (e.g. injection in vivo) becomes a gas (column 9 lines 42-67 and column 8 lines 4-20). A microcellular formulation is suggested and includes a microfluidized process nanoparticles or microparticles of the emulsion wherein each particle entraps the perfluoropentane (column 10 lines 28-37). Emulsions of perfluoropentane can be used to deliver drugs and vasoactive compounds to ischemic regions (column 23 lines 28-55). The gaseous precursors undergo phase transition at close to body temperature and tend to accumulate in ischemic tissue (column 33 lines 9-35). Suitable patients include mammals, preferably humans (column 33, lines 51-53)
Johnson teach the use of an agent to extend the window of time for tissue viability so either thrombus dissolving or recanalization life-saving treatments, such as tPA,  can be used beyond the 3 hour limit (page 156, Introduction). Johnson teach that a 2% w/v sub-microemulsion of dodecafluoropentane (DDFP) (also known as perfluoropentane) was developed for the treatment of stroke and has been shown to be safe in humans (page 156, column 2). Johnson explicitly teach that 2% w/v DDFP offers a strong advantage over PFD and PFOB in that a much smaller dose can be administered to achieve the desired result  (page 160 Conclusion to page 161). 
Therefore one of ordinary skill in the art would have been motivated to use DDFPe in the method of Keipert et al as the perfluorocarbon used to treat the ischemic event, such as a stroke, because both Unger and Johnson teach that DDFPe is a suitable perfluorocarbon for delivery to ischemic tissue. Administration of DDFPe at about 2% w/v at a dose of about 0.5 ml/kg (concentration disclosed by Johnson and dosage disclosed by Keipert) would have inherently provided a reduced infarct volume of about 70% to 90% as disclosed by the claimed invention (using the same conversion equation as Applicant 0.5 mL/kg x 2g/100mL= 10 mg/kg which falls in Applicant’s claimed range). One of ordinary skill in the art would have been motivated to include human subjects in the method of Keipert because Unger and Johnson both suggest humans are suitable subjects for treatment with DDFPe and Keipert also suggest that humans are suitable mammalian subjects for their method as well. One of ordinary skill in the art would have had a reasonable expectation of success because DDFPe is liquid at room temperature which Keipert indicates is required for perfluorocarbons in their method and Johnson teach that DDFP has been shown to be safe in humans.
With regard to the concentrations of perfluorocarbon in the emulsion composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the effectiveness of the therapeutic treatment would have been affected by these concentrations.
Regarding claims 23, 25 and 41, Keipert discloses wherein the ischemic event is further resolved after administration of the compound by administering other therapeutic agents, including tPA (thrombolytic agent)(page 8 para 71). 
Regarding claim 24, Keipert disclose that the infarct size is taught to be reduced (page 3 para 29) without resolving the ischemic event (page 3 para 28). One of ordinary skill in the art would have been motivated to reduce the infarct volume as much as possible without increasing the incidence of brain hemorrhage as the goal of the method is to protect living tissue (page 1 para 2) and because Johnson also suggest the need to avoid brain hemorrhage (page 156 column 2) . One of ordinary skill in the art would have had a reasonable expectation of success because Keipert teach that perfluorocarbon emulsions have been used to enhance the recovery brain stem functions following reperfusion (page 1 para 9) and because Johnson teach that a 2% w/v sub-microemulsion of DDFP was proven to carry out respiratory gas transport and maintain tissue viability as well as normal physiological processes in severely anemic rats (page 156, column 2).
Regarding claim 38, Keipert discloses wherein the ischemic event to be treated is stroke (page 8 para 69-70, page 9 para 76).
Regarding claim 40, Keipert also disclose wherein the composition is administered intravenously (page 7 para 63) and bolus (page 7 para 65).
Therefore the combined teachings of Keipert et al, Unger et al and Johnson et al render obvious Applicant’s invention as claimed.


Claims 39 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keipert et al (US 2005/0049359-previously cited) in view of Unger et al (US 6,443,898-previously cited) and Johnson et al (Artificial Cells, Blood Substitutes, and Biotechnology, 2009-previously cited) as applied to claims 22-25, 38, 40 and 41 above, and further in view of Bhalla et al (QJ Med, 2001-previously cited).
Regarding claims 39 and 42, the combined teachings of Keipert, Unger, and Johnson render obvious Applicant’s claimed invention as described above but do not specifically teach wherein the ischemic event includes hypotension or wherein the subject is further administered oxygen inhalation.
Bhalla teach that control of abnormal physiological parameters, such as hypotension and hypoxia, after stroke acts as a form of neuroprotection which may potentially improve the viability of ischemic neuronal tissue. This policy is now recommended by a European review of critical care in stroke (page 167, column 2). Stroke patients are at risk of hypoxia due to abnormalities in respiratory function and therefore improving oxygen content may prevent further neurological deterioration in stroke, such as with administration of supplemental oxygen when oxygen saturations are below 95% (page 168, column 1). This is deemed to render obvious the administration of oxygen inhalation.
Therefore one of ordinary skill in the art would have been motivated to include subjects suffering from stroke that exhibited hypotension in the method of Keipert because Bhalla suggest that control of abnormal physiological parameters, such as hypotension and hypoxia, after stroke acts as a form of neuroprotection which may potentially improve the viability of ischemic neuronal tissue. The administration of supplemental oxygen to a stroke subject is suggested as beneficial when needed. One of ordinary skill in the art would have had a reasonable expectation of success because this policy is now recommended by a European review of critical care in stroke (page 167, column 2).
Therefore the combined teachings of Keipert et al, Unger et al, Johnson et al and Bhalla et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 01/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Keipert lists an enormous number of oxygen carriers that are allegedly suitable for use for treating tissue damage resulting from hypoxia or ischemia and lists paragraphs 42-44 of Keipert as evidence.
This is not found persuasive. Keipert discloses the properties necessary for the oxygen carrier in their method. Unger and Johnson are relied upon for the specific DDFP oxygen carrier as claimed.
Applicant argues that Keipert does not present any in vivo data.
This is not found persuasive. DDFP and other perfluorocarbons have been used in vivo for many years (as evidenced by Park (US 2010/0055067, page 1, page 3, para 54-56, page 6 para 70-73) and Kiral et al (US 2010/0267842, page 1 para 3, page 2 para 21, page 20, para 338-341)) and as such in vivo data is not necessary for Keipert.
 Applicant argues that contrary to the assertion of Keipert that various perfluorocarbons, including Perflubron (PFOB), have been tested and shown to be unsafe and ineffective based on extensive clinical studies. Applicant points to the Unger Declaration as evidence of this assertion as well as Hill (Exhibit 5) and Keipert (Exhibit 1). Applicant argues that because Keipert et al. only exemplifies one embodiment with the compound PFOB that their disclosure, which is shown to cause adverse effects in patients during clinical trials, all of which were halted due to the severity of these adverse events, is not enabled for any other embodiment or any other alternate compound. 
This is not found persuasive. The obviousness rejection now includes the teachings of Johnson (see above) which specifically state that a 2% w/v sub-microemulsion of dodecafluoropentane (DDFP) (also known as perfluoropentane) was developed for the treatment of stroke and has been shown to be safe in humans (page 156, column 2). Johnson explicitly teach that 2% w/v DDFP offers a strong advantage over PFD and PFOB in that a much smaller dose can be administered to achieve the desired result  (page 160 Conclusion to page 161). Unger et al teach the use of perfluorocarbons, specifically DDFPe which has a low boiling point, that are to be used in vivo for the delivery of therapeutic agents.
The MPEP states that the selection of a known material based on its suitability for its intended use is sufficient support for a prima facie obviousness determination (see MPEP 2144.07 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Applicant argues that Unger et al does not teach the claimed invention. Applicant specifically points out that Unger et al does not teach or suggest therapeutic use for infarct volume reduction, dosages to deliver according to what time profile in order to achieve a reduction in infarct volume in a tissue of a subject suffering an ischemic event.
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Unger et al is cited in the obviousness rejection to demonstrate the use of perfluorocarbons, specifically DDFPe which has a low boiling point (column 9 lines 42-67 and column 8 lines 4-20), that are to be used in vivo for the delivery of therapeutic agents to ischemic regions in the tissue of a subject (column 23 lines 28-55). This teaching is deemed sufficient in combination with the teaching of Johnson to motivate the skilled artisan to select DDFPe for the method of Keipert.
Applicant argues that Johnson does not teach or suggest amended claim 22 and is limited to a method for resuscitation of a subject suffering from anemia. Applicant asserts that there is no evidence provided of a direct correlation between resuscitation and reduction of infarct volume and thus Johnson does not provide dosage information relevant to the claimed invention.
This is not found persuasive. Johnson teach the use of an agent to extend the window of time for tissue viability so either thrombus dissolving or recanalization life-saving treatments, such as tPA,  can be used beyond the 3 hour limit (page 156, Introduction). Johnson teach that a 2% w/v sub-microemulsion of dodecafluoropentane (DDFP) (also known as perfluoropentane) was developed for the treatment of stroke (ischemic strokes are known to cause infarct tissue) and has been shown to be safe in humans (page 156, column 2). Johnson explicitly teach that 2% w/v DDFP offers a strong advantage over PFD and PFOB in that a much smaller dose can be administered to achieve the desired result  (page 160 Conclusion to page 161). 
Applicant argues that the studies disclosed in Johnson are all in vitro studies and that Johnson recognizes the limitations due to the in vitro nature of the data and placed conspicuous cautions not to over interpret the same.
This is not found persuasive. Johnson teach that a 2% w/v sub-microemulsion of dodecafluoropentane (DDFP) (also known as perfluoropentane) was developed for the treatment of stroke (ischemic strokes are known to cause infarct tissue) and has been shown to be safe in humans (page 156, column 2).
Applicant points to the declaration of Johnson which states that the in vitro study which is covered by the article cannot be used to predict actual in vivo performance. Johnson points to Keipert which predicted that PFOB would be efficacious in stroke and yet the opposite was observed. The Johnson declaration states that the Johnson paper cannot be credibly used to predict unexpected novel results shown with DDFPe as a neuroprotective in stroke.
This is not found persuasive. Assertions without evidence are insufficient to overcome a prima facie case of obviousness. In addition, the effectiveness of DDFPe is deemed to be expected in the treatment of stroke as it is also taught by Park (US 2010/0055067, page 1, page 3, para 54-56, page 6 para 70-73) and Kiral et al (US 2010/0267842, page 1 para 3, page 2 para 21, page 20, para 338-341).
Applicant argues that finding suitable concentrations and safe and effective dosages for human patients is no trivial matter. Applicant asserts that a person of ordinary skill in the art based on the teachings of Keipert, Unger and Johnson would not be able to arrive at the claimed invention. Applicant asserts that Keipert has no enabling teachings and the exemplified compound would have led to the use of unsafe agents and that Unger has dramatically different objectives and underlining principles and that Johnson discloses nothing in regard to the actual doses of DDFP that would be suitable for use in achieving reduction of infarct volume for human stroke patients.
This is not found persuasive. The Office is not the FDA. As far as patentability is concerned the prior art has suggested both the claimed concentration and the claimed dosage as suitable for use in the method of Keipert which combined with the teachings of Unger and Johnson renders obvious the claimed invention as described above.
Applicant argues that in the Unger declaration that with regard to Johnson that the paper in no way suggested or predicted the favorable results of DDFPe in treating human stroke. Applicant asserts that the declaration states that Johnson only provided limited in vitro data on oxygen carrying capacity while showing nothing about in vivo oxygen release and delivery, much less about treatment of stroke. The declaration asserts that Johnson does not teach or suggest the unexpected and dramatic benefits of DDFPe in treatment of stroke in humans.
This is not found persuasive. Johnson provides specific teachings recommending a low dosage of DDFPe for the treatment of stroke as being beneficial (see conclusion page 161). Discovering the mechanism by which DDFPe provides its benefits to stroke patients does not qualify as patentable.
Applicant argues that with regard to claim 24 that Johnson discloses nothing in regard to using DDFP emulsion to achieve reduction of infarct volume without increasing incidence of brain hemorrhage.
This is not found persuasive. The obviousness rejection is based on the combination of Keipert, Unger and Johnson and not solely on the Johnson reference. The goal of the Keipert method is to protect living tissue (page 1 para 2) and additional motivation to do so comes from Johnson which suggests that there is a need to avoid brain hemorrhage (page 156 column 2). One of ordinary skill in the art would have had a reasonable expectation of success because Keipert teach that perfluorocarbon emulsions have been used to enhance the recovery brain stem functions following reperfusion (page 1 para 9) and because Johnson teach that a 2% w/v sub-microemulsion of DDFP was proven to carry out respiratory gas transport and maintain tissue viability as well as normal physiological processes in severely anemic rats (page 156, column 2).
Applicant argues that Bhalla discloses control of abnormal physiological parameters, such as hypertension and hypoxia after stroke acts as a form of neuroprotection which may potentially improve the viability of ischemic neuronal tissue, but also cautiously advises that clinical trials may be needed to confirm such assumed. Applicant asserts that Bhalla does not address or cure the deficiencies of the other references cited. Applicant asserts that undue experimentation would be required.
This is not found persuasive. Bhalla is cited in the obviousness rejection to address the limitations of claims 39 and 42. Bhalla provide evidence that it was known in the prior art to administer oxygen inhalation to patients suffering from a stroke that exhibit hypotension and that this policy is now recommended by a European review of critical care in stroke (page 167, column 2).
Applicant argues that there would be no reasonable expectation that a modification based on Keipert and Unger would be successful and that undue experimentation would be required. Applicant asserts that a statement that modifications of the prior art to meet the claimed invention is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Applicant asserts that if proposed modifications would render the prior art being modified unsatisfactory for its intended purpose then there is no suggestion or motivation to make the proposed modification.
This is not found persuasive. One of ordinary skill in the art would have been motivated to use DDFPe in the method of Keipert et al as the perfluorocarbon used to treat the ischemic event, such as a stroke, because Unger et al teach that DDFPe is a suitable perfluorocarbon for delivery to ischemic tissue. One of ordinary skill in the art would have had a reasonable expectation of success because DDFPe is liquid at room temperature which Keipert indicates is required for perfluorocarbons in their method. In addition, the obviousness rejection now includes the teachings of Johnson (see above) which specifically state that a 2% w/v sub-microemulsion of dodecafluoropentane (DDFP) (also known as perfluoropentane) was developed for the treatment of stroke and has been shown to be safe in humans (page 156, column 2). Johnson explicitly teach that 2% w/v DDFP offers a strong advantage over PFD and PFOB in that a much smaller dose can be administered to achieve the desired result  (page 160 Conclusion to page 161).
Applicant argues that they are the first to uncover and disclose with solid in vivo evidence and animal data confirmed by human clinical studies, the effective formulation and dosage of DDFP emulsion for reduction of infarct volume. Applicant points to FIG 10 and FIG 11 of the Application and FIGs 2 and 3 of the Culp reference as evidence of their results.
This is not found persuasive. Determination of patentability is not solely reliant on the novelty of a claimed invention, but also relies on non-obviousness as well. Johnson also provide evidence of the effects of DDFPe as compared to PFDe and PFOBe for their abilities to pick up oxygen, thus simulating a scenario where oxygen would be available to be carried and delivered to a hypoxic environment (see pages 157-159) which indicate additional use for supporting neuroprotection during hypoxic episodes of cardiovascular accidents or stroke (page 161). As described in the obviousness rejections above, the claimed invention has been determined to be obvious over the prior art and therefore not patentable.
The declaration of Dr. Evan C. Unger under 37 CFR 1.132 filed 02/02/2022 is insufficient to overcome the rejection of claims 22-24 and 38-42 based upon Keipert in view of Unger and Johnson as set forth above because: the evidence of nonobviousness is insufficient to overcome the evidence of obviousness, especially in view of the teachings of Johnson, Park and Kiral et al as recited above.
The declaration asserts that it was previously unknown and unexpected that low dosages of DDFPe would be as beneficial and effective on ischemia, especially when compared to the use of other high boiling point perfluorocarbons. The declaration asserts that their evidence underscores the unpredictability of in vivo of biological effect of fluorocarbons in general and the novel, unexpected utility demonstrated with dodecafluoropentane (DDFPe) in stroke treatment. The declaration asserts that it is surprising that only DDFPe has shown efficacy to merit a study in stroke with IV administration.
However, the prior art of Johnson also provide evidence of the effects of DDFPe as compared to PFDe and PFOBe for their abilities to pick up oxygen, thus simulating a scenario where oxygen would be available to be carried and delivered to a hypoxic environment (see pages 157-159) which indicate additional use for supporting neuroprotection during hypoxic episodes of cardiovascular accidents or stroke (page 161).
Therefore the superior effects using DDFPe for the treatment of stroke are deemed to be expected in view of the teaching of Johnson.
The declaration asserts that each of Keipert, Unger and Johnson do not disclose the claimed invention and in no way suggest or predict the favorable results of DDFPe in treating human stroke.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As per Johnson’s conclusion, Johnson teach that the data disclosed in their reference support the contentions of Burkard and Van Liew as well as Lundgren et al., in that DDFP should be able to provide enhanced oxygen delivery over other PFCs due to its expansion from a liquid to a gas at physiological temperature. These in vitro studies coupled with the in vivo results obtained by Lundgren et al. in rats appear to indicate that small doses of the DDFP emulsion may also be useful to manage preservation of tissue during acute hypoxic events. Furthermore, results may indicate an additional use for supporting neuroprotection during hypoxic episodes of cardiovascular accidents or stroke (page 161).
The declaration of Jennifer Johnson under 37 CFR 1.132 filed 02/02/2022 is insufficient to overcome the rejection of claims 22-24 and 38-42 based upon Keipert in view of Unger and Johnson as set forth above because: there is no evidence of nonobviousness, only assertion which is insufficient to overcome the evidence of obviousness, especially in view of the teachings of Johnson, Park and Kiral et al as recited above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2010/0055067)
Kiral et al (US 2010/0267842)
Culp et al., “Dodecafluoropentane Emulsion Decreases Infarct Volume in a Rabbit Ischemic Stroke Model”, J Vasc Interv Radiol. 2012 January ; 23(1): 116–121, published online 2011 Nov 12., presented, in part, at SIR 2011 Annual Meeting. (March 2011).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632